FILE COPY




                                       No. 07-15-00160-CV


In the Interest of C.C., M.C., L.O.,           §    From the 364th District Court
 and H.P., Children                                   of Lubbock County
                                               §
                                                    September 1, 2015
                                               §
                                                    Opinion by Chief Justice Quinn
                                               §

                                       J U D G M E N T

       Pursuant to the opinion of the Court dated September 1, 2015, it is ordered,

adjudged and decreed that the judgment of the trial court be affirmed.

       Inasmuch as this is an appeal in forma pauperis, no costs beyond those that

have been paid are adjudged.

       It is further ordered that this decision be certified below for observance.

                                             oOo